Title: To Thomas Jefferson from Stephen Row Bradley, 16 March 1808
From: Bradley, Stephen Row
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Washington March 16th. 1808
                  
                  Immediately upon being acquainted That Mr Atwater would be nominated Secretary of the Territory of Michigan &c I wrote him on the Subject to know whether he would accept thereof—And have the Honor to inform you that I received Mr Atwater’s Answer Yesterday, that he has concluded to accept if appointed, and will be ready to go on, as soon as he Shall receive official notice of his appointment—the reason of the nomination being delayed in the Senate is owing to a doubt expressed by some Whether the office is vacant it not being noted that the former Secretary is removed—
                  Accept the Assurance of my high respect & Esteeme
                  
                     S. R. Bradley 
                     
                  
               